     Case 3:15-cv-00222-MMA-MDD Document 16 Filed 12/04/20 PageID.54 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    IN RE: MIDLAND CREDIT                             Case No. 11-md-2286-MMA (MDD)
      MANAGEMENT, INC., TELEPHONE
12
      CONSUMER PROTECTION ACT                           Member Case No.
13    LITIGATION                                                15-cv-222-MMA (MDD)
14
                                                        ORDER GRANTING PARTIES’
15                                                      JOINT MOTION TO DISMISS
16
                                                        [Doc. No. 15]
17
18         Member Plaintiff Michael P. Glover and Defendant Midland Credit Management,
19   Inc. have filed a joint motion to dismiss the member action with prejudice pursuant to
20   Federal Rule of Civil Procedure 41(a)(1). See Doc. No. 15. Good cause appearing, the
21   Court GRANTS the parties’ joint motion and DISMISSES this member action with
22   prejudice. Each party shall bear its own attorneys’ fees and costs. The Court DIRECTS
23   the Clerk of Court to terminate this action in its entirety.
24         IT IS SO ORDERED.
25
26   Dated: December 4, 2020
27
28

                                                    1
                                                                           11-md-2286-MMA (MDD)
